Affirmed and Opinion filed January 23, 2003








Affirmed and Opinion filed January 23, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00675-CR
____________
 
RICKY
WOLFE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris
County, Texas
Trial
Court Cause No. 730,611
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty before the jury to the
offense of aggravated robbery.  On
December 13, 1996, the trial court, based on the jury=s verdict on sentencing, placed
appellant on probation for ten years.  On
April 3, 2002, the State filed a motion to revoke alleging appellant had
violated the terms and conditions of his probation.  On May 29, 2002, the State filed an amended
motion.  At the hearing, appellant pled
true to the alleged violation.  On June 14,
2002, the trial court granted the motion to revoke and sentenced appellant to
ten years= confinement in the Texas Department
of Criminal Justice--Institutional Division. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 23, 2003.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).